Citation Nr: 1607147	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-33 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than April 12, 2013, for compensation under 38 U.S.C.A. § 1151 for disability of the left Achilles tendon.


REPRESENTATION

Appellant represented by:	Maine Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran was on active duty from September 1964 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2015, the Veteran had a personal hearing with the undersigned VLJ.


FINDINGS OF FACT

1.  In resolving all doubt in his favor, the Veteran has had a pending claim for compensation under Section 1151 since June 2005, when the evidence showed additional disability following surgery at a VA medical center.

2.  The Veteran has a painful scar as a result of his Achilles tendon repair.

CONCLUSION OF LAW

The criteria are met for an effective date of June 7, 2005, for the award of compensation under Section 1151 for additional disability as a result of an Achilles tendon repair, as well as for the award of compensation for residual scarring from the operation.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.105(a), 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that the effective date for his Section 1151 compensation benefits should be in 2005.  After review of the evidence and resolving all doubt in his favor, the Board finds that a claim for Section 1151 compensation has been pending since June 2005, as explained below.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

The Veteran filed a claim for service connection for his left Achilles tendon in February 2005.  He had surgery for it in early April 2005.  At the VA examination on June 7, 2005, the examiner noted the injury was slowly healing and had persistent edema.  It shortly thereafter became infected and required emergency treatment when the wound split open.  In June 2005, the claim for service connection was denied.

VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. 
Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim. Adams, 568 F.3d at 960 (citing Myers v. Principi, 16 Vet.App. 228, 236 (2002)).  

The Board finds that the evidence showed residual disability following his surgery at a VA medical center, specifically, the June 2005 VA examiner's report.  As VA adjudicators have the obligation to maximize benefits, and are required to be familiar with the criteria for entitlement to the various benefits offered by VA, including under Section 1151, development for such a claim should have been undertaken.  This claim was not identified and therefore never adjudicated.  It has been pending since that time.

Accordingly, the Veteran's claim for an effective date back to 2005 is granted.  Any reasonable doubt as to the facts of this claim are resolved in his favor.  38 C.F.R. § 3.102 (2015).

The Board observes that the Veteran also receives compensation benefits for residual scarring from his varicose vein surgery while in service and from the Achilles tendon repair.  As the effective date of his entitlement to Section 1151 benefits has been found to be in June 2005, so should the residual scar from that surgery.  38 C.F.R. § 3.310 (2015).


ORDER

An effective date of June 6, 2005, is granted for the Veteran's Section 1151 compensation benefits for repair of Achilles tendon.

An effective date of June 6, 2005, is granted for residual scarring resulting from the repair of the Achilles tendon.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


